Opinion by
Mr. Justice Williams,
The plaintiff was the high constable of Bellevue. As such he was entitled to fees for the service of process issued by the burgess for the enforcement of the ordinances and the preservation of the public peace. For serving notices and similar services rendered the borough he has a right to compensation, either by a salary or fees, as the borough may determine. But his official duties were not onerous. He obtained employment from the borough in lighting the street lamps, and patrolling the streets from 2 o’clock p. m. of each day until 2 o’clock A. M. of the next, at the price of two dollars per day. He served in this capacity for one or more years. At length the borough decided for some reason to discontinue the employment and gave the plaintiff notice. This action is brought to recover three months pay, alleged to have accrued since the discontin*497uance of the service on the ground that the per diem was an official salary that could not be reduced during the term of office of the incumbent. As the borough might have employed any other person to perform the same service we cannot agree that the plaintiff’s wages are to be regarded as an official salary. The borough could discontinue the work it employed him to do, or change the workman, without coming in conflict with the constitutional provision which forbids the decrease of an officer’s salary during his term of office.
The learned judge of the court below was quite right in his view of this case and the judgment must be affirmed.